ORIGINAL
          ]n tbe mlntteb         ~tateS'    freely give leave when justice so requires." "It is well established that the grant or denial
of an opportunity to amend pleadings is within the discretion of the trial court." Mitsui
Foods, Inc. v. United States, 867 F.2d 1401, 1403 (Fed. Cir. 1989). The court should
liberally exercise its discretion to grant leave to amend. Id. at 1403-04.

        First, as to plaintiffs grounds that he is a "laymen of the [federal] laws," the court
advises that prose plaintiffs are entitled to liberal construction of their pleadings. See
Haines v. Kerner, 404 U.S. 519, 520 (1972) (per curiam) (stating that prose plaintiffs are
generally held to "less stringent standards than formal pleadings drafted by lawyers");
Vaizburd v. United States, 384 F.3d 1278, 1285 n.8 (Fed. Cir. 2004) (noting that
pleadings drafted by pro se parties "should ... not be held to the same standard as
[pleadings drafted by] parties represented by counsel"). That being said, pro se plaintiffs
must nevertheless meet jurisdictional requirements. Bernard v. United States, 59 Fed. Cl.
497, 499, aff d, 98 F. App'x 860 (Fed. Cir. 2004) (per curiam); see also Kelley v. Dep't
of Labor, 812 F.2d 1378, 1380 (Fed. Cir. 1987) ("[A] court may not similarly take a
liberal view of [a] jurisdictional requirement and set a different rule for prose litigants
only.").

        Second, as to plaintiffs grounds that he did not "have a proper claims form," the
court does not have such a "claims form." Instead, the court directs plaintiffs attention
to the court's webpage, which provides relevant information for prose litigants:
http://www.uscfc.uscourts.gov/pro-se-information.

       The court now turns to plaintiffs grounds that his claims are "factual and must be
addressed as a public importance," and that they constitute "major injustices that are not
moot." It is unclear to the court what new claims or facts plaintiff seeks to add to his
complaint. The court nevertheless permits plaintiff the opportunity to amend his
complaint. As such, plaintiffs motion is GRANTED. Plaintiff may file an amended
complaint on or before October 2, 2015. Per RCFC 15(a)(3), defendant shall have "14
days after service of the amended pleading" to respond.

       IT IS SO ORDERED.


                                                                                           .ti,
                                            Chief Judge